Slidell, J.
The object of this action is to rescind a transfer of certain merchandize made by Blois, the plaintiff’s tenant, to the vendor of the goods. At the time when this transfer was made, Blois seems to have been in embarassed circumstances. The goods were in the warehouse leased by the plaintiff to Blois; they were delivered from the warehouse to the vendor, who credited their value upon the debt due to him b j Blois for their price, and afterwards sold the goods to another person. All this took place before there was any default by the tenant to pay his rent, and before any action taken by the landlord. •
Under the above circumstances we think the revocatory action was properly *11dismissed. The caso appears to us to bo covered by the decision in Walden v. Parish, 7 Rob. 245. See also Civil Code, 2675, 2679, 3280, 2539.
Judgment affirmed; plaintiff to pay costs of appeal.